Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aileen Mo (Reg. No. 53338) on 7/14/2022.
The application has been amended as follows: 
15. (canceled)
16. (canceled) 
17. (canceled) 
18. (canceled)
19. (canceled)
20. (canceled)
 

Allowable Subject Matter

Claims 1-11, 13-14, 21-26 allowed.
With respect to claims 1-11, 13-14, 21-26 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
wherein the sled includes a power and management PCB to connect to power and management connectors of the plurality of modules and allow connection to a computinq device via a first cable, and wherein each respective module comprises: 
a respective printed circuit board (PCB); 
a respective power and management connector disposed on the PCB to connect to the power and management PCB; 
a respective data connector disposed on the PCB to connect to the computing device via a second cable; and 
a respective memory slot, to accept a memory device, disposed on the PCB and connected to the power and management connector and the data connector.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.


Murtagian (US 20190182955 A1) fig 1a teaches multiple instances of electronic component modules 140a-d, however those modules do not teach a respective data connector disposed on the PCB to connect to the computing device via a second cable. Schnell (US 20130107444 A1) does teach a respective data connector (SATA connectors) disposed on the PCB to connect to the power and management PCB via a second cable (SATA cables). Schnell does not provide a showing of obviousness for connecting each module to the computing device via a second cable, instead Schnell teaches connecting each module to the power and management PCB via a second cable.

Lunsman (US 20170127549 A1), Chiang (US 11061454 B2), Leung (US 11004476 B2), Bailey (US 10956353 B1), Thakar (US 10849223 B2), Billick (US 8972620 B2) fig 3, Devala (US 11266007 B2) fig 3a, and have a similar situation with Murtagian.

Foster (US 7200023 B2), Cong (US 20130088843 A1), Hsu (US 20140233192 A1), Yin (US 20150062797 A1) have a similar situation with Schnell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841 
                                                                                                                                                                                          /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841